SMEDLEY, Commissioner.
In motion for rehearing filed in behalf of the State of Texas by the Attorney General it is argued that the judgment rendered herein, affirming the judgment of the Court of Civil Appeals, Quintana Petroleum Co. v. State, 127 S.W.2d 354, is inconsistent with what is said in the opinion filed herein on November 22, 1939, State v. Quintana Petroleum Co., Tex.Sup., 133 S.W.2d 112, as to the nature of the interests granted to the lessee and reserved by the lessor and the method of assessing and valuing such interests for taxation. This argument seems to grow out of a construction placed by the State’s Attorney upon the opinion of the Court of Civil Appeals and the assumption that affirmance by the Supreme Court of the judgment of the Court of Civil Appeals amounts to an approval of what is said in the opinion of that court.
To prevent misconception of the effect or meaning of the affirmance of the judgment rendered by the Court of Civil Appeals and without intimating that the construction placed on the opinion of that court in said motion for rehearing is either correct or incorrect, we deem it sufficient to say that the affirmance of the judgment of the Court of Civil Appeals was not intended as an approval of the opinion of the Court of Civil Appeals as that opinion is construed in the said motion for rehearing, but the said judgment was affirmed for the reasons stated and on the conclusions expressed in the opinion filed herein on November 22, 1939. With this explanation, the said motion for rehearing is overruled.
Opinion adopted by the Supreme Court.